Citation Nr: 0106285	
Decision Date: 03/02/01    Archive Date: 03/08/01

DOCKET NO.  99-23 765A	)	DATE
	)
	)


THE ISSUES

1.  Whether a March 1986 decision by the Board of Veterans' 
Appeals (Board) that denied a claim of service connection for 
bilateral hearing loss and a claim for a rating in excess of 
10 percent for bilateral pes planus with genu valgum should 
be revised or reversed on the ground of clear and 
unmistakable error (CUE).

2.  Whether an April 1989 decision by the Board that denied 
applications to reopen claims of service connection for 
esophoria, tuberculosis, and bilateral hearing loss should be 
revised or reversed on the ground of CUE.

3.  Whether a March 1990 decision by the Board that denied a 
claim for a rating in excess of 10 percent for bilateral pes 
planus with genu valgum should be revised or reversed on the 
ground of CUE.


REPRESENTATION

Moving Party Represented by:  Disabled American Veterans



ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to May 1968.

This matter is before the Board as an original action on the 
motion of the veteran in which he alleges CUE in March 1986, 
April 1989, and March 1990 Board decisions because of a 
failure to grant service connection for bilateral hearing 
loss, esophoria, and tuberculosis (referred to as a 
respiratory disorder), and because of a failure to grant a 
rating greater than 10 percent for service-connected pes 
planus with genu valgum.

The veteran has also expressed a desire to pursue claims of 
CUE in denials of service connection for sinusitis, 
osteoarthritis, degeneration of the lumbar spine and dental 
dysfunction.  However, there has not been a prior Board 
decision as to any of these issues.  Therefore, the Board 
does not construe his arguments on these issues as a motion 
of CUE under 38 C.F.R. § 20.1400 (2000).  The veteran is free 
to raise such claims with the regional office.


FINDING OF FACT

The veteran has not alleged that the facts as they were known 
at the time of the March 1986, April 1989, or March 1990 
decision were not before the Board, or that the Board 
incorrectly applied the then-extant statutory and regulatory 
provisions; nor has he asserted how, but for any alleged 
error, the outcome of any of the decisions with respect to 
hearing loss, esophoria, tuberculosis or pes planus would 
have been different.


CONCLUSION OF LAW

The motion of CUE in March 1986, April 1989, and March 1990 
decisions of the Board is legally insufficient.  38 U.S.C.A. 
§ 7111 (West Supp. 2000); 38 C.F.R. §§ 20.1400, 20.1403, 
20.1404 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran alleges CUE in March 1986, April 1989, and March 
1990 Board decisions.  The motion specifically addresses the 
Board's denial of service connection for hearing loss, denial 
of applications to reopen service connection for esophoria, 
hearing loss and a respiratory disorder, and denials of a 
rating greater than 10 percent for service-connected pes 
planus with genu valgum.  He has explained the bases of his 
allegation of CUE as follows.  First, he maintains that the 
record at the time of the Board decisions included an April 
1966 entrance examination that was negative for complaints 
and/or diagnoses of hearing loss, esophoria, or pes planus.  
It is asserted, however, that the separation examination 
revealed partial deafness, esophoria, and third degree pes 
planus.  Second, the veteran notes that the record included 
an April 1984 private treatment record which shows that he 
had a 2 and 4000 cycle level of hearing loss bilaterally, a 
little worse on the right.

As for the claim of CUE in a March 1986 Board decision, it is 
argued that the Board committed CUE because "the provisions 
of 38 C.F.R. § 3.385 do not preclude service connection for 
hearing loss, no matter how remote from service, where the 
appellant submits evidence that the current disability is 
causally related to service."

As for the claim of CUE in the April 1989 Board decision, the 
veteran argues that the Board committed CUE because it "did 
not subsume the regional office decision of August 1984.  The 
Board found that new and material evidence had not been 
submitted under the provisions of 38 C.F.R. § 3.156 . . . 
[and] . . . service connection would have been granted under 
the provisions of 38 C.F.R. § 3.303 and 3.304, had it not 
been for the Board's error."

As for the claim of CUE in the Board's decisions denying a 
higher rating for service-connected foot disability, the 
veteran contends that "the Board erred by failing to properly 
consider the provisions of 38 C.F.R. §§ 4.l, 4.2, 4.6, 4.7, 
and 4.10."

Initially, the Board notes that its March 1986, April 1989, 
and March 1990 decisions are final.  See 38 U.S.C.A. §§ 7103, 
7104 (West 1991 & Supp. 2000); 38 C.F.R. § 20.1100 (2000).  
Moreover, until recently, Board decisions were subject to 
attack only by appeal to the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (Court) or by motion 
to the Board for reconsideration.  Section 3.105(a) did not 
apply to Board decisions, and they were not subject to review 
for CUE.  Smith v. Brown, 35 F.3d 1516, 1520-7 (1994).

However, effective November 21, 1997, the provisions of Pub. 
L. No. 105-111, 111 Stat. 2271 (codified at 38 U.S.C.A. 
§ 7111 (West Supp. 1999)) permitted challenges to decisions 
of the Board on the grounds of CUE.  Final regulations 
amending the Rules of Practice before the Board were 
promulgated and became effective February 12, 1999, providing 
for procedures to challenge prior Board decisions on the 
basis of CUE.  64 Fed. Reg. 2134-2141 (1999).  It is 
apparent, however, that Congress, in creating § 7111, 
intended VA to follow the established case law defining CUE.  
64 Fed. Reg. 2137 (1999); Donovan v. West, 158 F.3d 1377, 
1382-83 (Fed. Cir 1998).

To prevail on a motion for CUE, a moving party must show that 
either the correct facts, as they were known at the time, 
were not before the adjudicator, or that the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  Russell v. Principi, 3 Vet. App. 310, 313 (1992).  
The moving party must assert more than a mere disagreement as 
to how the facts were weighed or evaluated.  Eddy v. Brown, 
9 Vet. App. 52 (1996).

There must be some degree of specificity as to what the 
alleged error is and, unless it is the kind of error that, if 
true, would be CUE on its face, persuasive reasons must be 
given as to why one would be compelled to reach the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
alleged error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  
If the error alleged is not the type of error that, if true, 
would be CUE on its face, if the moving party is only 
disagreeing with how the Board evaluated the facts before it, 
if he has only made a nonspecific allegation of a failure on 
the part of the Board to follow regulations, if the 
allegation is one of a failure on the part of VA to fulfill 
its duty to assist, or if the moving party has not expressed 
with specificity how the application of cited laws and 
regulations would dictate a "manifestly different" result, 
the motion must be dismissed without prejudice because of the 
absence of a legally sufficient pleading.  See 38 C.F.R. 
§§ 20.1404(b), 20.1409(b); Disabled Am. Veterans v. Gober, 
234 F.3d 682 (Fed. Cir 2000); Also see Luallen v. Brown, 
8 Vet. App. 92 (1995); Caffrey v. Brown, 6 Vet. App. 377, 384 
(1994).

In the present motion, the veteran contends that the Board 
reached the wrong result when it denied his claims and 
applications to reopen.  The veteran, through his 
representative, cited several regulations and argued that 
these regulations, if applied properly, would have resulted 
in different outcomes.  However, the Board finds that the 
veteran has not made a legally sufficient motion for CUE.  He 
has failed to allege that the correct facts, as they were 
known at the time of the Board decisions, were not before the 
Board, or that the statutory or regulatory provisions then 
extant were incorrectly applied.  He has merely referred to 
certain regulations without articulating how the Board 
incorrectly applied them.  Neither has he provided reasons as 
to why one would be compelled to reach the conclusion, to 
which reasonable minds could not differ, that the result of 
that adjudication would have been manifestly different but 
for an error.  Instead, his arguments have amounted to no 
more than non-specific "allegations of failure to follow 
regulations" and an allegation that his claims were wrongly 
decided.  38 C.F.R. § 20.1404(b).  In short, the motion is 
merely that the Board should have granted the veteran's 
claims in light of the then-extant law.  This argument, 
without more specificity as to error, does not suffice.  
Consequently, the veteran's arguments do not raise a valid 
motion for CUE.  See Fugo at 44.  Where, as here, the 
determinative issue is "not evidentiary but legal, i.e., has 
the appellant complied with the legal requirements to plead a 
CUE claim," and the moving party has failed to meet the 
legal requirement, the motion must be dismissed without 
prejudice.  Disabled Am. Veterans v. Gober, 234 F.3d 682 
(Fed. Cir 2000);  38 C.F.R. §§ 20.1404(b), 20.1409(b).


ORDER

The motion to revise or reverse the March 1986, April 1989, 
or March 1990 decision of the Board is legally insufficient; 
it is dismissed without prejudice.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 



